Title: To James Madison from Edward Livingston, 13 March 1825
From: Livingston, Edward
To: Madison, James


        
          Sir
          Washington March 13. 1825
        
        The kind and flattering attention you paid to my communication of the plan for the penal code of Louisiana induces me to offer for your acceptance a part of its execution. The four codes composing the system were destroyed by fire when ready for the press. This only is yet restored. The others shall be successively transmitted to you as they are printed.
        The further I proceed in the undertaking, the more I become convinced of its extensive utility if properly performed, and the more anxious I feel to obtain not only the aid necessary to diminish the number of its imperfections but also the support, without which even a perfect system could not overcome the prejudice against innovation.
        If therefore Sir, you should find the liesure and have the inclination to favor me with your general views on the utility of the plan or the character of its execution, I hope you will add the Obligation of making them public
       